Case: 21-10260     Document: 00516147961         Page: 1     Date Filed: 12/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-10260                        December 29, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gregory Jean-Louis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-107-1


   Before Owen, Chief Judge, Southwick and Wilson, Circuit Judges.
   Per Curiam:*
          Gregory Jean-Louis pleaded guilty to conspiracy to commit bank
   fraud. In the plea agreement, Jean-Louis waived his right to appeal or
   collaterally attack his sentence. He was sentenced to 240 months in prison
   and five years of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10260       Document: 00516147961            Page: 2      Date Filed: 12/29/2021




                                       No. 21-10260


          On appeal, Jean-Louis argues that the district court erred by
   attributing $500 for each unused debit card to calculate the amount of loss
   used to determine his advisory sentencing range under the Sentencing
   Guidelines. Jean-Louis concedes that he waived his right to appeal his
   conviction and sentence as part of his plea agreement and that the waiver is
   valid and enforceable. However, he argues that this court should apply a
   miscarriage-of-justice exception and permit his appeal to proceed. The
   Government seeks to enforce the waiver.
          Although some other circuits have recognized the possibility of a
   miscarriage-of-justice exception to appeal waivers, “we have declined
   explicitly either to adopt or to reject it.” United States v. Barnes, 953 F.3d
   383, 389 (5th Cir.), cert. denied, 141 S. Ct. 438 (2020). Nevertheless, Jean-
   Louis’s standard challenge to the district court’s application of the
   Sentencing Guidelines does not present an assertion of a miscarriage of
   justice sufficient to support an exception to an appeal waiver, even if we were
   to adopt such an exception. See United States v. Portillo-Palencia, 837 F.
   App’x 286, 290 (5th Cir. 2020) (unpublished) (per curiam); United States v.
   Riley, 381 F. App’x 315, 316 (5th Cir. 2010) (unpublished) (per curiam).1
          Jean-Louis’s enforceable appeal waiver bars this appeal. See United
   States v. Story, 439 F.3d 226, 230-31, 230 n.5 (5th Cir. 2006); United States
   v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).
          AFFIRMED.




          1
             Although unpublished decisions such as these are not binding precedent, they
   “may be considered as persuasive authority.” United States v. Garner, 969 F.3d 550, 553
   n.12 (5th Cir. 2020), cert. denied, 141 S. Ct. 1439 (2021).




                                             2